DANIEL S. PEARSON, Judge.
Pitofsky appeals from a final judgment entered in favor of Liberty Mutual Insurance Company after a non-jury trial. He contends that the trial court erred in refusing to reform an insurance policy issued by Liberty Mutual so as to make Pitofsky’s mother, Arlene Schnell, a named or designated insured and thereby provide Pitofsky, a resident of Schnell’s household, with uninsured motorist coverage. We affirm upon a finding that Pitofsky failed to satisfy his burden to prove by clear and convincing evidence that by reason of fraud, inequitable conduct or mutual mistake, the policy did not express the actual contract intended by the parties. Allstate Insurance Company v. Vanater, 297 So.2d 293 (Fla.1974); Palilla v. St. Paul Fire & Marine Insurance Company, 322 So.2d 46 (Fla. 1st DCA 1975). Compare Napoli v. Liberty Mutual Insurance Company, 364 So.2d 878 (Fla.4th DCA 1978) (holding that clear and convincing proof is not required to prevent the entry of a directed verdict against a plaintiff seeking reformation).
Affirmed.